Citation Nr: 1227104	
Decision Date: 08/07/12    Archive Date: 08/14/12

DOCKET NO.  05-34 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for low back degenerative disc disease, prior to October 29, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from October 1985 to May 1987.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, that denied an increased rating in excess of 10 percent disability rating for a low back disability.  In a subsequent February 2008 decision, the 10 percent rating was increased to 40 percent for the period from October 29, 2007.  

During a March 2009 Board hearing, and in February 2008 and September 2008 correspondences, the Veteran specified that his appeal at this time is limited to a claim for an increased rating of 40 percent for the earlier rating period prior to October 27, 2009 (using language of earlier effective date, though this is not an effective date issue).  Thus, for the period from October 27, 2009, the claim for an increased rating is deemed satisfied, and is not for appellate review.  This case is distinguishable from A.B. v. Brown, 6 Vet. App. 35 (1993) because in this case the Veteran has expressly stated that he is only seeking a 40 percent rating for the early period of increased rating claim.  

The Board notes that while the Veteran was initially service connected for low back pain; pain alone, without a diagnosed or identifiable underlying malady or condition does not in and of itself constitute a disability for VA purposes.  See Sanchez- Benitez v. West, 13 Vet. App. 282, 285 (1999).  The Veteran's diagnosed degenerative disc disease of the lumbar spine, however, does constitute a disability for VA purposes.  The Board has, thus, recharacterized the issue on appeal as entitlement to an increased rating for low back degenerative disc disease.  

The Veteran testified at March 2009 Board personal hearing in Oakland, California (Travel Board).  The hearing transcript has been associated with the claims file.  The Board notes that VLJs who conduct hearings must participate in making the final determination of the claim involved.  38 U.S.C. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).  In an April 2012 letter, the Veteran was informed that the VLJ who conducted his March 2009 hearing was no longer available to consider his appeal as an individual member of the Board, and he was offered the opportunity of a hearing before a new VLJ.  In a June 2012 response, the Veteran indicated that he did not wish to appear at an additional Board hearing, and indicated that he wished to have the case considered on the evidence of record.  Therefore, the Board finds that there is no hearing request pending at this time.

The issues of service connection for an acquired psychiatric disorder and erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  In that regard, a February 2009 letter from the Veteran's VA psychiatrist indicates that a currently diagnosed psychiatric disorder is related to service, and during a March 2009 Board hearing, the Veteran testified that he claimed service connection for erectile dysfunction secondary to low back pain.  The Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  A letter received from Dr. A.H. on September 14, 2004 is an informal claim for an increased rating for service-connected low back disability.

2.  The December 2004 VA examination is adequate for rating purposes.

3.  It is not factually ascertainable that an increase in the Veteran's back disability occurred up to one year prior to September 14, 2004.

4.  From September 14, 2004 to October 29, 2007, the Veteran's low back disability has been manifested by 70 degrees forward flexion with objective evidence of painful motion, a combined range of motion of 220 degrees, and x-ray evidence of degenerative disc disease, but not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

5.  From September 14, 2004 to October 29, 2007, the Veteran's low back disability has not more nearly approximated forward flexion of the thoracolumbar spine to 30 degrees, or favorable ankylosis of the entire thoracolumbar spine. 

6.  From September 14, 2004 to October 29, 2007, the Veteran's low back disability has not resulted in incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months.

8.  From September 14, 2004 to October 29, 2007, the Veteran did not have neurological manifestations of a low back disability approximating mild paralysis, neuritis, and neuralgia of the sciatic nerve.   


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, from September 14, 2004 to October 29, 2007, the criteria for a disability rating of 20 percent, but no higher, for low back degenerative disc disease have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71, Plate V, 4.71a, Diagnostic Codes 5003, 5237, and 5243 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).  The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  Id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

In an October 2004 letter, the RO provided preadjudicatory notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  A February 2008 notice letter included information regarding disability ratings and the criteria applicable to the Veteran's increased rating claim.  

The February 2008 letter was not sent prior to the initial rating decision.  Despite the inadequate timing of this notice, the Board finds no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The RO cured any VCAA notice deficiency by issuing the corrective notice in February 2008 and by readjudicating the case in February 2008 and October 2008 supplemental statements of the case (SSOC).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that a statement of the case (SOC) or SSOC can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Id.  

With regard to the duty to assist, the Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, VA and private treatment and records, private medical opinions, the Veteran's statements and personal hearing testimony, and lay statements in support of his claim.

During the March 2009 Travel Board hearing, to assist the Veteran, the VLJ conducting the hearing asked questions to help direct the Veteran's testimony to identify any additional medical treatment records or lay statements to help in determining the severity of the Veteran's back disability during the relevant rating period.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  
See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In addition, the Veteran was afforded a VA examination in December 2004 to address his back disability.  The Veteran contends that the December 2004 VA examination inaccurately portrayed his limitation of range of motion as less severe than it was at that time.  He felt that the VA examination report understated the severity of his disability.  The Veteran's representative contends that the December 2004 was an inadequate examination under 38 C.F.R. § 4.70.  In support of his contention, the Veteran submitted a statement from his son, who accompanied him to the December 2004 VA examination.  The Veteran's son described the Veteran's visible pain, and stated that the VA examiner did not seem to care about the Veteran's pain.  He stated that the examiner was required to assist the Veteran to complete the VA examination.

While the Board sympathizes with any actual or perceived lack of compassion shown at the time of the December 2004 VA examination, upon reviewing the examination report, as well as the other evidence on record, the Board finds that it is sufficient to properly adjudicate the Veteran's claim for an increased rating.  The Board finds that the December 2004 VA examination is adequate for rating purposes because it was performed by a medical professional, was based on a review of the record and history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The examiner reported findings pertinent to the rating criteria, to include a discussion of the Veteran's functional limitations due to his service-connected back disability.   Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  

While the Veteran contends that the VA examination portrayed his range of motion as less severe than it was at that time, describing the presence of painful motion, the VA examiner expressly noted the Veteran's demonstrated visible pain and grimacing during range of motion testing.  The Board notes that the VA examiner warned the Veteran that the examination could aggravate his symptoms; thus, the VA examiner was aware of the effect of the examination on the Veteran.  The Board finds that the December 2004 VA examination report does not discount the Veteran's demonstrated pain, but specifically noted range of motion with pain, and the examiner was aware of loss of motion due to pain.  The Board has also considered the Veteran's lay testimony and the statement from his son in evaluating the severity of the service-connected back disability.  The testing results reported in the December 2004 VA examination do not appear to show other than an objective measure of the Veteran's performance at examination, which was said to be cooperative.  

For these reasons, the Board finds that the December 2004 VA examination is adequate for rating purposes under 38 C.F.R. § 4.70.  The Board finds that a remand for a supplemental report from VA examiner would not be helpful in this case, as the examiner expressly described, in degrees, any additional limitation in range of motion the Veteran experienced due to pain during examination.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Claim for an Increased Disability Rating

The RO initially granted service connection for mechanical low back pain in January 1988, and the Veteran was assigned a 10 percent evaluation by analogy under Diagnostic Code 5299-5295 (lumbosacral strain), effective July 1987.  The assigned 10 percent evaluation for the Veteran's low back disability has been in effect up to the increased rating period relevant to appellate review.   The Board finds that the RO correctly accepted an August 2004 letter from Dr. A.H., received at the RO on September 14, 2004, as an informal claim for increased rating for the low back disability now diagnosed as degenerative disc disease.  See 38 C.F.R. § 3.157(a), (b)(2) (2011).  

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.   38 C.F.R. § 3.157(b)(2) provides that evidence from a private physician or layman will be accepted when the evidence furnished by or in behalf of the claimant is within the competence of the physician or lay person and shows the reasonably probability or entitlement to benefits.  
Payment of retroactive benefits may, if shown on appellate review to be an entitlement, be paid for period up to one year prior to the date of receipt of the doctor's report.  38 C.F.R. § 3.157(a).  Therefore, the period from up to one year prior to September 14, 2004 to October 29, 2007 constitutes the relevant period for  appellate review of the increased rating issue on appeal, to determine if entitlement to an increased rating arose during that period. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  The Board has considered whether a staged rating is warranted.  As the Board will discuss in more detail below, symptoms related to the Veteran's low back pain have not changed in severity over the relevant period on appeal, in this case prior to October 29, 2007, to warrant a staged rating.  Additionally, the evidence of record does not reflect a discernable increase in the Veteran's low back disability up to one year before the claim was filed.  

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification.  Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59 (2011).

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

The Veteran was initially assigned a 10 percent evaluation under Diagnostic Code 5295 (lumbosacral strain), in effect prior to September 26, 2003.  Substantive changes were made to the portion of the Rating Schedule that addresses spine disease, including lumbosacral strain, Diagnostic Code 5295.  See 61 Fed. Reg. 51,457; 68 Fed. Reg. 51,458 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a).   These changes became effective on September 26, 2003.  Id.  The new criteria include a revision of 38 C.F.R. § 4.71a, to include Plate V, Range of Motion of Cervical and Thoracolumbar Spine.  The Veteran's present claim was filed on September 14, 2004, subsequent to the effective date of the change the rating criteria.  For these reasons, the Board will consider the Veteran's increased rating claim in light of the amended rating criteria. 

Under Diagnostic Code 5003, degenerative arthritis is rated based on limitation of motion under the appropriate diagnostic codes for the specific joint involved.  However, when the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is assigned with x-ray evidence of involvement of two or more major joints; a 20 percent rating is assigned with x- ray evidence of involvement of two or more major joints with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.  

The schedular criteria for the rating of spine disabilities evaluates lumbosacral strain (Diagnostic Code 5237) or degenerative arthritis of the spine (Diagnostic Code 5242) based on limitation of motion under the General Rating Formula for Disease and Injuries of the Spine.  Under the General Formula, a 20 percent evaluation is warranted where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  A higher 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine at 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a.

The General Formula for Diseases and Injuries of the Spine also, in pertinent part, provide the following Notes:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id.  

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The combined normal range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of the spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis).  Id.  

Under the applicable criteria, intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the general rating for disease and injuries of the spine (outlined above) or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  Under Diagnostic Code 5243 (Intervertebral Disc Syndrome), a higher 20 percent evaluation is assigned with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months; and a maximum 60 percent evaluation is assigned with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a.

Diagnostic Code 5243 provides the following Notes: 

Note (1): An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment should be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id.

Pyramiding, that is the evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. § 4.14 (2011).  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses, is to be avoided.  Id.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994). 

Increased Rating Up to One Year Prior to September 14, 2004

  In the case of a claim for increase, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011) . The Court has held, and VA's General Counsel  has interpreted, that the laws and regulations pertaining to the effective date for an increase as follows: If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable." If the increase occurred more than one year prior to the claim, the increase is effective the date of the claim.  If the increase occurred after the date of the claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 
38 C.F.R. § 3.400(o)(1)(2); VAOPGCPREC 12-98.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has reaffirmed that "the plain language of [38 U.S.C.A. §] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010). 

In this case, during the relevant period of appellant review, up to one year prior to September 14, 2004, the record contains no evidence relating to the service-connected back disability, and the other evidence of record otherwise does not show that entitlement to an increased rating in excess of 10 percent arose during that one year period, that is, it is not factually ascertainable that an increase in the back disability occurred up to one year prior to September 14, 2004 to warrant an increased rating in excess of 10 percent under the schedular criteria for the rating of spine disabilities.  38 C.F.R. § 3.157(a) (2011).  A February 2003 MRI report is over one year prior to the September 2004 informal claim for increase, so does not show that entitlement arose within the one year prior to September 2004.  Rather, it is the later findings and opinion, including interpretation of the significance of the February 2003 MRI report, received in September 2004, that reflects that entitlement to a 20 percent rating arose.  

Increased Rating from September 14, 2004 to October 29, 2007

After a review of all the evidence, lay and medical, the Board finds that, for the rating period from September 14, 2004 (claim date) to October 29, 2007 (grant of 40 percent rating), the Veteran's service-connected low back disability that is now diagnosed as degenerative disc disease has been manifested by 70 degrees forward flexion with objective evidence of painful motion, a combined range of motion of 220 degrees, and x-ray evidence of degenerative disc disease, but not muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  With consideration of painful motion in the lumbar spine, the Board finds that the Veteran's disability more nearly approximates the criteria for an increased 20 percent disability rating under Diagnostic Code 5237 of the revised rating criteria.  38 C.F.R. § 4.71a.

In January 2004, a VA primary care physician assessed the Veteran with degenerative disc disease.  The Veteran reported radiation into the legs and toes.  

An August 2004 letter from Dr. A.H. included a discussion of findings from the Veteran's service treatment records and a February 2003 MRI report.  These findings are noted as part of the history of disability, but are of low probative value in assessing the degree of severity of the low back disability during the rating period on appeal.  A physical examination was not conducted in conjunction with 
Dr. A.H.'s assessment.  The Board notes that Dr. A.H. concluded that a 40 percent rating was warranted for the Veteran's low back disability; however, this is not a medical determination, as rating the disability is an adjudicative function, and he did not report findings pertinent to the VA rating criteria in making this determination.  Thus, while the Board finds that Dr. A.H.'s letter is probative with regard to identifying the Veteran's current symptoms, the Board finds that his assessment with regard to the applicable rating to be assigned is of little probative value.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993) (holding that the weight to be attached to medical evidence is within the province of the Board).

Based on February 2003 MRI findings, Dr. A.H. described the mechanism of the Veteran's lumbar spine disease process in detail.  With respect to the Veteran's current symptoms, Dr. A.H. indicated that the Veteran had mild to moderate neuoforaminal stenosis, which was stated to cause tingling in the legs, the type of tingling the Veteran described in the feet, and which caused a sitting straight leg raising test to be strongly positive.  The Veteran also had a moderate diffuse disc budge which caused chronic pain and a positive supine straight leg raising test.  
Dr. A.H. noted that low back pain was the sine qua non of the straight leg raising test.  Dr. A.H. stated that the Veteran was no longer able to perform labor activities such as bending, lifting, squatting, stooping, crawling, or balancing in high places because of the destabilization of his lower spine.  

A December 2004 VA examination report noted that the Veteran attended the examination without taking his pain medicine.  The Veteran reported moderate to severe back pain which was constant, but controlled with Vicodin.  Precipitating factors included bending, sitting, lifting, and cold weather.  The Veteran also received regular treatment from a chiropractor.  Range of motion testing revealed 70 degrees flexion, 30 degrees extension, 30 degrees lateral flexion bilaterally, and 30 degrees rotation bilaterally.  The Veteran stated he could not flex beyond the degrees reported above for range of motion because of his low back pain.  The Veteran was also grimacing during range of motion testing.  He was diagnosed with mild degenerative disc disease with no evidence for significant neurologic compromise.  No radiculopathy was noted during slow leg raises.  With respect to functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness as delineated in DeLuca v. Brown, the VA examiner stated that there was no change in degrees noted during range of motion testing, or that there was 0 degrees change with flexion and other ranges of motion.  See 8 Vet. App. 202.  The December 2004 VA examination noted pertinent findings from a November 2004 MRI, which revealed degenerative changes in the lumbar spine with no evidence significant for neurological compromise.  

A February 2008 MRI also showed no evidence of nerve impingement.  The Board notes that the February 2008 MRI was dated shortly after the current increased rating period; however, the Board finds that it tends to support relevant findings from the November 2004 MRI with regard to the absence of neurological compromise.  

In various lay statements and during the March 2009 Travel Board hearing, the Veteran reported that during a December 2004 VA examination he was physically assisted during range of motion testing.  He stated that he was asked to bend forward and was physically pushed forward to 50 degrees which hurt his back even more.  He reported that he was also assisted in straight leg raising.  The Veteran submitted an April 2009 statement from his son in support of his contentions.  The Veteran's son stated that he assisted the Veteran in taking on and off his shoes during examination, and that the Veteran was visibly in pain.  He stated that the Veteran was asked to bend forward on examination, and that the Veteran was additionally pushed forward, causing him to cry.   

The Board finds that the Veteran is competent to describe observable symptoms such as constant back pain and pain during range of motion testing during a December 2004 examination.  The Veteran is competent to describe testing for both active and passive range of motion on examination, where he was pushed or assisted by the VA examiner, and he is competent to report experiencing additional pain during this examination procedure.  The Veteran's son is also competent to describe his observances during the December 2004 VA examination.  The Board finds that the lay evidence and testimony submitted with respect to painful motion on examination is credible, and is corroborated by lay evidence from the Veteran's son, and it is generally supported by findings from the VA examination report itself.   In that regard, the VA examiner noted that the Veteran could not flex beyond the measured degrees of range of motion because of his low back pain, and he additionally noted that the Veteran was grimacing during range of motion testing.  Lay statements and testimony in regard to painful motion have been considered by the Board in rating the Veteran's disability.  

The Board finds, however, that the Veteran is not credible when he purports to identify the specific degree of range of motion he was able to complete, or the degree of range of motion he was assisted with during examination, i.e., that he was pushed forward 50 degrees.  The Board finds, with respect to the Rating Schedule, that measurements of joint motion generally require medical expertise which the Veteran has not been shown to have.  Such range of motion measures are conducted by trained examiners with the subject in specific positions, the examiner is trained in determining end ranges of motion based on active/passive findings, comparison with straight leg raise, indications of physical limitation, notation of observed grimacing or other indicators of pain, and assessment of whether the current measures of range of motion are consistent with the physical findings and other indicia such as muscle tone or wasting.  These types of findings are not readily undertaken by a lay person.  The December 2004 VA examiner did provide specific measurements for range of motion in degrees, and additionally, stated that the Veteran did not have any change in degree, or that he had a functional loss of 0 degrees, with consideration of the DeLuca criteria.  See DeLuca, 8 Vet. App. 202.  Therefore, with respect to objective measurements for range of motion in the thoracolumbar spine, the medical findings provided by the VA examination report have accorded probative weight in this case.  See Guerrieri, 4 Vet. App. at 470.

From September 14, 2004 to October 29, 2007, the Veteran was in receipt of a 10 percent rating for his service-connected back disability.  Under Diagnostic Code 5237, a higher 20 percent evaluation is assignable under the revised rating criteria for rating Diseases and Injuries of the Spine where disability results in forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a.  

A December 2004 VA examination reflects 70 degrees flexion in the thoracolumbar spine and 240 degrees combined range of motion, with objective evidence of pain with range of motion testing.  The VA examiner, indicated, however, that the Veteran did not have any change in degree of range of motion due to factors such as flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See Deluca, 8 Vet. App. 202.  There was no evidence of muscle spasm noted, nor was there guarding severe enough to result in an abnormal gait or abnormal spinal contour on examination.  The Veteran's gait was slow, but was not noted to be abnormal or with abnormal spinal contour at the time of the December 2004 VA examination.

An August 2004 letter from Dr. A.H. indicates that the Veteran's back disability is characterized by low back pain, generally.  While Dr. A.H. indicated that the Veteran had a strongly positive straight leg test in the supine position, indicative of pain with straight leg raising; it is not clear from Dr. A.H.'s report, the degree of flexion the Veteran exhibited on straight leg raising, or the degree at which the pain began.  

The Veteran and his son have also provided statements, indicating that the Veteran had pain with range of motion testing during a December 2004 VA examination.  From September 14, 2004 to October 29, 2007, the Veteran did not have flexion of the thoracolumbar spine limited to 60 degrees or, a combined range of motion of 120 degrees or less as described for a higher 20 percent rating under Diagnostic Code 5237; however, the record contains both lay and medical evidence showing that the Veteran had pain with range of motion testing.  For these reasons, the Board finds that, with consideration of functional loss due to pain and resolving reasonable doubt in favor of the Veteran, for the period from September 14, 2004 to October 29, 2007 the Veteran's low back disability more nearly approximated the criteria under Diagnostic Code 5237for an increased evaluation of 20 percent for low back degenerative disc disease.   See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.3, 4.7; see also 38 C.F.R. §§ 4.40, 4.45, Deluca, 8 Vet. App. 202.     

From September 14, 2004 to October 29, 2007, the Board finds that the criteria for the next higher 40 percent evaluation under Diagnostic Code 5237 have not been met or more nearly approximated.  In this case, manifestations of low back degenerative disc disease for this period have not more nearly approximated forward flexion of the thoracolumbar spine limited at 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a.  A December 2004 VA examination reflects 70 degrees flexion in the thoracolumbar spine.  The Veteran's disability is not shown to approximate favorable ankylosis of the entire spine, and he had measurable range of motion in the thoracolumbar spine during the applicable appeals period.    

The Veteran's functional loss due to pain has already been considered in assigning the increased 20 percent evaluation under Diagnostic Code 5237.  See 38 C.F.R. 
§§ 4.40, 4.45, Deluca, 8 Vet. App. 202.  For these reasons, the Board finds that, from September 14, 2004 to October 29, 2007, a higher 40 percent rating is not warranted for low back degenerative disc disease under Diagnostic Code 5237.  

The Board has considered whether a higher evaluation is warranted under Diagnostic Code 5243, which contemplates ratings for intervertebral disc syndrome based on incapacitating episodes.  See 38 C.F.R. § 4.71a.  From September 14, 2004 to October 29, 2007, the Veteran's low back degenerative disc disease has not resulted in incapacitating episodes having a total duration of at least 4 weeks but less than six weeks during the past 12 months to warrant a higher 40 percent evaluation under Diagnostic Code 5293 or Diagnostic Code 5243.  38 C.F.R. § 4.71a.  During a December 2004 VA examination, the Veteran stated that he has never been hospitalized for his back disability, nor did he have any incapacitating attacks to his back in the last 12 months.  The Veteran did note that he had been using a lot of sick time and family leave for back pain.  VA treatment records and an August 2004 letter from Dr. A.H. do not reflect any history of incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician.  While the Veteran has lost time from work due to his back disability, from September 14, 2004 to October 29, 2007, the Veteran is not shown to have to incapacitating episodes, having a total duration of at least 4 weeks due to his low back disability to warrant a higher 40 percent evaluation under Diagnostic Code 5243.  See 38 C.F.R. §§ 4.3, 4.7, 4.71a. For these reasons, the Board finds that from September 14, 2004 to October 29, 2007, the criteria for a higher than 20 percent rating for low back degenerative disc disease have not been met.  38 C.F.R. §§ 4.3, 4.7. 

Consideration of Separate Ratings for Neurological Manifestations

The General Rating Formula of Diseases and Injuries of the Spine allows for separate evaluations for chronic orthopedic and neurologic manifestations.  38 C.F.R. § 4.71a, Diagnostic Code 5237.  For this reason, the Board has considered whether for the period prior to October 29, 2007 separate or higher evaluations are available based on any neurological manifestations of the service-connected low back degenerative disc disease.

Diagnostic Codes 8520 - 8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, moderately severe incomplete paralysis of the sciatic nerve.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted with complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a.

From September 14, 2004 to October 29, 2007, the Board finds that the Veteran does not have neurological manifestations due to his service-connected low back degenerative disc disease which approximate mild paralysis, neuritis, and neuralgia of the sciatic nerve to warrant a compensable evaluation under Codes 8520, 8620, and 8720.   

A January 2004 VA treatment report shows that the Veteran reported radiation down the legs into the toes.  In an August 2004 letter, Dr. A.H. indicated, based on a February 2003 MRI, that the Veteran had mild to moderate neuoforaminal stenosis, which was stated to cause tingling in the legs and feet, and which caused a sitting straight leg raising test to be strongly positive.  However, a December 2004 VA examiner found no radiculopathy during slow leg raises, and a contemporaneous November 2004 MRI showed no evidence significant for neurological compromise.  A physical examination shows that the Veteran had full muscle strength on examination with no sensory deficits.  Deep tendon reflexes were 1+ over the bilateral lower extremities.  VA treatment records dated in October 2007 show that the Veteran reported low back pain radiating down both legs and tingling in the feet; however, a February 2008 MRI completed a few months later, showed no evidence of nerve impingement.  

The Veteran has reported symptoms of pain or tingling in the legs and feet, and the Board finds that the Veteran is both competent and credible in these reports; however, the Board finds that there is conflicting medical evidence with regard to whether these symptoms are due to the Veteran's service-connected low back disability.  According to the United States Court of Appeals for Veterans Claims (CAVC), "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches."  Guerrieri, 
4 Vet. App. at 470.  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  While Dr. A.H. found MRI evidence of neuroforaminal stenosis, which was stated to cause tingling in the legs and feet; November 2004 and February 2008 VA MRI reports showed no evidence of neurological compromise or nerve impingement.  The Board notes that the February 2003 MRI, cited by Dr. A.H., was dated prior to the relevant appeals period and the MRI report is not currently of record.  

Findings from the February 2008 MRI report are congruent with findings from the earlier November 2004 MRI in that it did not reveal neurological compromise secondary to the Veteran's low back degenerative disc disease.  While the February 2008 MRI was dated shortly after the increased rating period on appeal, it tends to support the accuracy of findings presented on the November 2004 MRI report.  Because Dr. A.H.'s assessment is inconsistent with later MRI findings of record, the Board has accorded more probative weight to findings from the December 2004 VA examination report and November 2004 MRI.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  The November 2004 VA MRI showed no evidence significant for neurological compromise, and the December 2004 VA examination showed no radiculopathy during straight leg raises, and no sensory defects on examination.  

For these reasons, the Board finds that from September 14, 2004 to October 29, 2007, the weight of the evidence does not reflect neurological manifestations due to low back degenerative disc disease which approximate mild paralysis, neuritis, and neuralgia of the sciatic nerve to warrant a separate compensable evaluation under 
Diagnostic Codes 8520, 8620, and 8720.  38 C.F.R. §§ 4.3, 4.7, 4.124a.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's low back degenerative disc disease is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, including Diagnostic Code 5237, specifically provides for disability ratings based on range of motion in the thoracolumbar spine, including due to pain and other orthopedic factors.  See 38 C.F.R. §§ 4.21, 4.40, 4.45, 4.59 (2011); see also DeLuca.  In this case, considering the lay and medical evidence, the Veteran's low back degenerative disc disease is manifested by 70 degrees forward flexion, and a combined range of motion of 220 degrees with painful motion.  These symptoms are part of or similar to symptoms listed under the schedular rating criteria.  See 38 C.F.R. § 4.20 (schedular rating criteria provides for rating by analogy based on 

similar functions, anatomical location, and symptomatology).  The Board has additionally considered ratings under alternate schedular rating criteria for intervertebral disc syndrome and neurological manifestations secondary to the service-connected back disability. 

The record shows that the Veteran was employed as a mail handler, and has reported significant loss of time from work due to his service-connected low back degenerative disc disease.  At the time of the March 2009 Travel Board hearing, the Veteran reported that he had a different job and was attending school because he needed to work at a career that was not physical.  The Board finds that the back pain that the Veteran experienced with his more physical prior occupation as a mail handler is contemplated by assigned rating for low back degenerative disc disease.  For these reasons, the Board finds that the schedular rating criteria is adequate to rate the low back degenerative disc disease, and referral for consideration of an extraschedular evaluation is not warranted.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155. "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his occupation and daily life.  In the absence of exceptional factors associated with the low back degenerative disc disease, the Board finds that the 

criteria for submission for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

From September 14, 2004 to October 29, 2007, an increased 20 percent disability rating, but no higher, for low back degenerative disc disease is granted




____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


